Citation Nr: 1433774	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 

3.  Entitlement to an initial rating in excess of 10 percent for right anterior tibia injury with residual fascial defect resulting from an anterior tibialis muscle herniation.

4.  Entitlement to an initial rating in excess of 10 percent for right anterior tibia injury with residual slight anterior mid-tibial bowling likely representing an old fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to August 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In December 2013, the Veteran filed claims for entitlement to service connection for cirrhosis of the liver and sleep apnea.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an initial increased rating for right anterior tibia injury with residual slight anterior mid-tibial bowing is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral tinnitus is etiologically related to service-connected bilateral hearing loss. 

2.  The Veteran's bilateral hearing loss manifests Level I hearing loss in the right ear and Level I hearing loss in the left ear.

3.  The Veteran's right anterior tibia injury is manifested by no more than a moderate muscle injury with residual fascial defect, muscle herniation, and a mild impact on functioning.


CONCLUSIONS OF LAW

1.  Service connection for bilateral tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2013).

2.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100.

3.  The criteria for an initial rating in excess of 10 percent for right anterior tibia injury with residual fascial defect resulting from an anterior tibialis muscle herniation are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.56, 4.73, 4.118, Diagnostic Codes 5314-18, 7800-05.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran contends that he incurred bilateral constant tinnitus due to noise exposure during his active duty service as a maintenance technician.  The Veteran was provided a VA audiological examination in April 2011, but the audiologist could not provide a medical opinion addressing the etiology of the diagnosed tinnitus without resorting to speculation.  The Board notes that service connection is in effect for bilateral hearing loss and tinnitus is a known complication of hearing loss.  The Board will therefore resolve any doubt in favor of the Veteran and find that service connection is warranted for bilateral tinnitus as secondary to service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.310.  
Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Bilateral Hearing Loss

Service connection for bilateral hearing loss was granted in the May 2011 rating decision on appeal with an initial noncompensable evaluation assigned effective March 18, 2011.  The Veteran contends that a compensable rating is warranted for his hearing loss disability as it limits his ability to understand conversations in a crowd and to hear the television and telephone.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's most severe hearing loss was demonstrated at a private undated audiological examination received by VA in April 2011.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
30
35
35
30
40
LEFT
30
30
55
60
65

The right ear puretone threshold average was 35 Hz in the right ear and 52.5 Hz in the left ear.  Unfortunately, the private audiological examination did not include a controlled speech discrimination test (Maryland CNC) in accordance with 38 C.F.R. § 4.85 (2013).  However, a speech discrimination test was performed at the April 2011 VA examination when the Veteran demonstrated a speech recognition ability of 96 percent in both ears.  The Board will therefore utilize the puretone threshold average demonstrated on the April 2011 private audiogram and the word recognition scores from the April 2011 VA examination to determine the appropriate initial rating for bilateral hearing loss. 

The right ear manifests a pure tone threshold average of 35 Hz with a word recognition score of 96 percent.  This level of hearing impairment translates to Level I under Table VI.  The left ear manifests a pure tone threshold average of 52.5 Hz and a word recognition score of 96 percent.  This also translates to Level I under Table VI.  The Veteran has not manifested an exceptional pattern of hearing loss and evaluating his disability under Table VI is appropriate.  Level I hearing in the right ear and Level I hearing in the left ear warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  
Thus, a compensable evaluation is not warranted for the Veteran's bilateral hearing loss at any time during the claims period. 

The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a compensable rating.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Right Tibia Muscle Injury

Entitlement to service connection for a right anterior tibia injury with residual fascial defect resulting from an anterior tibialis muscle herniation was granted in the December 2010 rating decision on appeal.  An initial 10 percent evaluation was assigned effective June 7, 2010.  The Veteran contends that an increased rating is warranted for his disability as it is productive of constant pain and manifests an occasionally bleeding scar. 

The service-connected muscle injury is currently rated as 10 percent disabling under Diagnostic Code 5312 pertaining to muscle group XII and a moderate injury of the right anterior tibialis.  The cardinal signs and symptoms of muscle disability are loss of power, leg weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination, and uncertainty of movement.  Under the criteria for rating muscle injuries, disabilities are characterized as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.  

A moderate disability of the muscles results from a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  They manifest consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly a lowered fatigue threshold.  Some loss of deep fascia or muscle substance or impairment to muscle tonus and loss of power or lowered threshold of fatigue is expected.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of muscles results from a through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Records should indicate hospitalization for a prolonged period for treatment of the wound and consistent complaints of cardinal signs and symptoms of muscle disability with evidence of an inability to keep up with work requirements.  A moderately severe disability also requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

A severe disability of the muscles results from through and through or deep penetrating wound with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring and binding.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).

After review of the evidence, the Board finds that the Veteran's service-connected muscle injury is properly rated as 10 percent disabling as it most nearly approximates a moderate muscle disability.  The initial injury was not a through and through or deep penetrating wound; the Veteran was treated in August 1974 for a laceration of the right pre-tibial area following a motorcycle accident.  He reported during the November 2010 and September 2011 VA examinations that the wound was debrided, but service records and the VA examiners establish that there was no  infection, sloughing of soft parts, intermuscular scarring, or prolonged hospitalization.   Three years after the initial injury, in June 1977, the Veteran was diagnosed with a mild herniation of the right anterior tibia by an orthopedist, but his lower extremities were normal upon the separation examination performed one month later in July 1977.  

Post-service records also establish the presence of a muscle disability that is no more than moderate.  The Veteran complained of right lower leg pain during his initial primary care appointment at the Lexington VAMC in January 2010.  He was referred to the clinic for physical medicine and rehabilitation service (PM&RS) and in May 2010 a muscle herniation of the anterior tibialis with palpable discontinuity of the fascia was identified.  VAMC records do not document any other treatment or complaints of a right tibial muscle injury.  The November 2010 and September 2011 VA examination reports record complaints of cramping and burning in the right lower leg and the only cardinal signs and symptoms of muscle disability were fatigue and pain.  The Veteran manifested a fascial defect with muscle herniation (characterized by the November 2010 VA examiner as a loss of deep fascia or muscle substance), but this finding is contemplated by the criteria associated with a moderate muscle disability.  There was no palpation of loss of deep fascia, loss of muscle substance, strength, or atrophy, and the injury did not affect the Veteran's muscle substance or function.  The September 2011 VA examiner also concluded that the Veteran's muscle disability had only a mild impact on activities that required prolonged standing or walking.  It is therefore clear that the Veteran's service-connected muscle disability most nearly approximates moderate under Diagnostic Code 5312 and an initial rating in excess of 10 percent is not warranted.  

The Board has also considered whether a separate rating is appropriate for a scar associated with the service-connected muscle injury.  A separate rating is warranted for a scar if the evidence establishes the presence of symptoms that are separate and distinct from those stemming from the service-connected residuals of the muscle injury.  Cf. Esteban v. Brown, 6 Vet App 259 (1994).  Service treatment records show that the Veteran's right tibial laceration was sutured and both VA examiners observed a tibial scar.  The scar was characterized by the September 2011 VA examiner as minimal and neither examiner found that it was painful, unstable, or involved an area greater than 39 square centimeters (sq cm).  In his January 2011 NOD, the Veteran reported that the scar would at times burst open and bleed.  However, he denied any problems with the scar during the September 2011 VA examination and there is no medical evidence of any pain or bleeding associated with the scar.  There is also no evidence indicating that the scar causes any limitation of function.  A separate rating is therefore not warranted for the Veteran's right tibial scar.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's hearing loss is manifested by symptoms such as difficulty understanding conversations and a general loss of hearing.  His right tibial muscle disability is manifested by a residual fascial defect, muscle herniation, and a mild impact on activities.  These manifestations are contemplated in the respective rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the Board has considered the statements of the Veteran regarding the functional effects of his hearing loss in accordance with the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned rating for hearing loss.  Rather, his description of difficulties with hearing (problems with hearing in a crowd and the television and telephone) is consistent with the degree of disability addressed by the current evaluation.  Therefore, referral for consideration of extraschedular rating is not warranted in this case.

Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected disabilities.  He is in receipt of Social Security disability benefits and has reported that he is unable to work in his usual profession as a truck driver; however, statements from the Veteran documented in the VA treatment records clearly show that he has consistently attributed his unemployment to nonservice-connected diabetes mellitus which requires the regular use of insulin.  In a January 2011 statement, the Veteran also noted that his nonservice-connected psychiatric disorder affected his ability to work.  He has not contended that his service-connected hearing loss or tibial injury have resulted in unemployment or render him unable to perform his duties.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities discussed above.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the disability ratings assigned following awards of service connection.  The claims for service connection for the disabilities on appeal are now substantiated and the filing of a notice of disagreement (NOD) as to the December 2010 and May 2011 rating decisions does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial disability rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The February 2011 and January 2012 SOCs, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Other than the April 2011 private audiogram, the Veteran has consistently stated that he has only received treatment for the disabilities on appeal at the Lexington VAMC.  The Veteran is in receipt of disability compensation from the Social Security Administration (SSA); however, the record indicates that his benefits are payable due to a nonservice-connected psychiatric disorder and diabetes mellitus.  Therefore, remand for procurement of the Veteran's SSA records is not required by the duty to assist.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010). 

Additionally, the Veteran was provided proper VA examinations in response to his claims, most recently in April and September 2011.  In an April 2014 brief, the Veteran's representative contends that the claim for an increased initial rating for a right anterior tibia injury with residual fascial defect should be remanded to allow for the scheduling of a new VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In this case, although three years have passed since the Veteran's muscle injury was last examined, the "mere passage of time" does not render an examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The Veteran has not alleged that his disability has worsened since the September 2011 VA examination and VAMC treatment records consistently describe the right leg disability as stable.  The record also contains evidence sufficient to decide the claim as the September 2011 VA examination addressed the specific rating criteria pertinent to the claim.  The Board therefore finds that remanding for a new VA examination is not required by the duty to assist.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

ORDER

Entitlement to service connection for bilateral tinnitus is granted.  

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 

Entitlement to an initial rating in excess of 10 percent for right anterior tibia injury with residual fascial defect resulting from an anterior tibialis muscle herniation is denied.


REMAND

The Board finds that the Veteran filed a valid notice of disagreement (NOD) in response to the assignment of initial 10 percent evaluations for the muscle and orthopedic residuals of an injury to the service-connected right tibia.  The NOD, received in January 2011, included the Veteran's description of the injury and current complaints related to pain and a scar.  Although a statement from the Veteran's representative accompanying the NOD indicated it was in response to the 10 percent evaluation assigned the disability, the actual NOD from the Veteran is not limited solely to the muscular residuals of the tibia injury.  The Veteran was not provided a statement of the case (SOC) addressing the claim for an initial compensable rating for right anterior tibia injury with residual slight anterior mid-tibial bowing, and a remand is required.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the appellant and his representative on the issue of entitlement to an initial compensable rating for a right anterior tibia injury with residual slight anterior mid-tibial bowing.  If the appellant perfects the appeal for this claim, return it along with the claims file to the Board for further review.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


